              Case 2:20-cr-00189-MAT Document 3 Filed 11/05/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                        NO. CR20-189 MAT
11
                            Plaintiff
12                                                     CRIMINAL INFORMATION
                       v.
13                                                     Misdemeanor: 18 U.S.C. § 641
      MICHAEL KAMCHEE,
14
                            Defendant.
15
16         The United States Attorney charges that:
17                                         Count One
18                               (Theft of Government Property)
19         On or about November 2, 2018, in King County, in the Western District of
20 Washington, the defendant, MICHAEL KAMCHEE, willfully and knowingly did steal
21 and purloin a Stihl TS-360 cutoff saw, which was the goods and property of the United
22 States.
23         All in violation of 18 U.S.C. § 641.
24
25                             ASSET FORFEITURE ALLEGATION
26         The allegations contained in Count 1 of this Information are hereby realleged and
27 incorporated by reference for the purpose of alleging forfeiture. Upon conviction of the
28 offense alleged in Count 1, the Defendant MICHAEL KAMCHEE shall forfeit to the
     Information/KAMCHEE – 1                                            UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
                Case 2:20-cr-00189-MAT Document 3 Filed 11/05/20 Page 2 of 3




 1 United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C), by way of
 2 Title 28, United States Code, Section 2461(c), any property that constitutes or is traceable
 3 to proceeds of the offense. This property includes, but is not limited to a sum of money
 4 reflecting the proceeds the Defendant obtained from the offense.
 5         Substitute Assets. If any of the property described above, as a result of any act or
 6 omission of the Defendant,
 7         a.      cannot be located upon the exercise of due diligence;
 8         b.      has been transferred or sold to, or deposited with, a third party;
 9         c.      has been placed beyond the jurisdiction of the Court;
10         d.      has been substantially diminished in value; or,
11         e.      has been commingled with other property which cannot be divided without
12                 difficulty;
13 //
14 //
15 //
16
17
18
19
20
21
22
23
24
25
26
27
28
     Information/KAMCHEE – 2                                                UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:20-cr-00189-MAT Document 3 Filed 11/05/20 Page 3 of 3




1 it is the intent of the United States to seek the forfeiture of any other property of the
2 defendant, up to the value of the above-described forfeitable property, pursuant to Title
3 21, United States Code, Section 853(p).
4
           DATED this          4th     day of November, 2020.
5
6
7
8                                                     BRIAN T. MORAN
                                                      United States Attorney
9
10
11                                                    S. KATE VAUGHAN
12                                                    Assistant United States Attorney

13
14
                                                      LYNDSIE R. SCHMALZ
15                                                    Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28
     Information/KAMCHEE – 3                                              UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
